   Case 15-02281-LT7                 Filed 09/03/21           Entered 09/05/21 21:09:34                 Doc 1331          Pg. 1 of 8
&6' >@
1DPH$GGUHVV7HOHSKRQH1R ,'1R
Jesse S. Finlayson, SBN 179443
jfinlayson@ftrlfirm.com
Finlayson Toffer Roosevelt & Lilly LLP                                                               September 3, 2021
15615 Alton Parkway, Suite 270
Irvine, CA 92618
Phone: 949.759.3810 / Fax: 949.759.3812


                81,7('67$7(6%$1.5837&<&2857
                        6287+(51',675,&72)&$/,)251,$
                   :HVW)6WUHHW6DQ'LHJR&DOLIRUQLD

,Q5H
                                                                                            %$1.5837&<12 15-02281-LT7
                                                                                                             
SULLIVAN INTERNATIONAL GROUP, INC.
                                                                                            'DWHRI+HDULQJ September
                                                                                                                        2, 2021
                                                                                            7LPHRI+HDULQJ 9:30
                                                                                                                  a.m.
                                                                             'HEWRU       1DPHRI-XGJH Hon.
                                                                                                                  Laura S. Taylor




                         25'(5$33529,1* ,17(5,0 ✔ ),1$/$33/,&$7,212)
                             ),1/$<62172))(55226(9(/7 /,//<//3
                         )25&203(16$7,21$1'5(,0%856(0(172)(;3(16(6

           7KHFRXUWRUGHUVDVVHWIRUWKRQWKHFRQWLQXDWLRQSDJHVDWWDFKHGDQGQXPEHUHG  2
                                                                                                WKURXJK              2    ZLWK

 H[KLELWVLIDQ\IRUDWRWDORI  2  SDJHV0RWLRQ'RFNHW(QWU\1R1297
                                                                                  


 

 

 

 

 

 




 '$7('         September 3, 2021
                                                                              -XGJH8QLWHG6WDWHV%DQNUXSWF\&RXUW




&6'
     Case 15-02281-LT7           Filed 09/03/21        Entered 09/05/21 21:09:34                 Doc 1331     Pg. 2 of 8
&6'>@ 3DJH
25'(5$33529,1*$33/,&$7,21)25&203(16$7,21$1'5(,0%856(0(172)(;3(16(6
'(%725                                                            &$6(12 15-02281-LT7
         SULLIVAN INTERNATIONAL GROUP, INC.

        7KH LQWHULP ✔
                        ILQDODSSOLFDWLRQIRUDOORZDQFHRIFRPSHQVDWLRQDQGUHLPEXUVHPHQWRIH[SHQVHVRIWKHSDUW\RUSDUWLHV
QDPHGEHORZFDPHRQUHJXODUO\IRUKHDULQJRQWKHDERYHGDWHDQGWLPHWKH+RQRUDEOH Laura S. Taylor                            
8QLWHG6WDWHV%DQNUXSWF\-XGJHSUHVLGLQJ

         ,WDSSHDULQJWKDWSURSHUQRWLFHZDVJLYHQDQGWKH&RXUWKDYLQJFRQVLGHUHGWKHDSSOLFDWLRQDQGSDSHUVILOHGLQVXSSRUW
WKHUHRIDQGIRUJRRGFDXVHDSSHDULQJWKHUHIRU

          ,WLVKHUHE\RUGHUHGDVIROORZV

      7KHIROORZLQJLQWHULPIHHVDQGH[SHQVHVIRUWKHSHULRGEHJLQQLQJ
DQGHQGLQJ                               DUHDOORZHGDQGDXWKRUL]HGIRULPPHGLDWHSD\PHQWWRDSSOLFDQW

$SSOLFDQW
,QFOXGHVWDWHEDUQXPEHULIDQ\DQGW\SHRISURIHVVLRQDO

                          $PRXQW5HTXHVWHG                            $OORZHG                        $XWKRUL]HGIRU3D\PHQW

)HHV                                                                                          

&RVWV                                                                                         

7RWDOV                                       0.00                                      0.00                               0.00

      7KHIROORZLQJLQWHULPIHHVDQGH[SHQVHVZHUHSUHYLRXVO\DOORZHGEXWQRWDXWKRUL]HGIRUSD\PHQWDQGDUHQRZDOORZHGDQG
DXWKRUL]HGIRULPPHGLDWHSD\PHQWWRDSSOLFDQW

$SSOLFDQW
,QFOXGHVWDWHEDUQXPEHULIDQ\DQGW\SHRISURIHVVLRQDO                                           $XWKRUL]HGIRU3D\PHQW

                                                                                )HHV            

                                                                                &RVWV           

                                                                                7RWDOV                                      0.00

        7KHIROORZLQJILQDOIHHVDQGH[SHQVHVDUHDOORZHGDQGDXWKRUL]HGIRULPPHGLDWHSD\PHQWWRDSSOLFDQW

$SSOLFDQW Finlayson Toffer Roosevelt & Lilly LLP / Jesse S. Finlayson, SBN 179443 - Attorneys for Trustee
,QFOXGHVWDWHEDUQXPEHULIDQ\DQGW\SHRISURIHVVLRQDO
                                                                                              $OORZHGDQG$XWKRUL]HG
                                                                                                    IRU3D\PHQW

                                                                                )HHV                                 95,675.00

                                                                                &RVWV                                 1,427.86

                                                                                7RWDOV                               97,102.86

         7KHWUXVWHHLVDXWKRUL]HGWRSD\ Finlayson Toffer Roosevelt & Lilly LLP                                             
ZLWKRXWWKHQHHGRIDQDGGLWLRQDOQRWLFHKHDULQJRUFRXUWRUGHUWKHDFWXDODPRXQWDFFUXHGQRWWRH[FHHG           5,000.00
IRUFRPSHQVDWLRQDQGFRVWVRIDQ\PLVFHOODQHRXVZRUNSHUIRUPHGLQFRQQHFWLRQZLWKFORVLQJWKLVFDVHVXEMHFWWRWKHWUXVWHH V
UHYLHZDQGDSSURYDORIWKHDGGLWLRQDOIHHVDQGFRVWV

          3D\PHQWRIDOOIHHVDQGH[SHQVHVZLOOEHPDGHDWWKHGLVFUHWLRQRIWKHWUXVWHHLIRQHKDVEHHQDSSRLQWHG

          $OOIHHVDQGFRVWVDOORZHGE\WKLVRUGHUPD\EHVXEMHFWWRGLVJRUJHPHQW
       The Court allows as final all prior interim awards of fees and expenses, and authorizes payment of the final fees
and costs and all outstanding amounts from prior awards.


&6'
                                                                             Signed by Judge Laura Stuart Taylor September 3, 2021
        Case 15-02281-LT7                    Filed 09/03/21              Entered 09/05/21 21:09:34                       Doc 1331             Pg. 3 of 8

                                                              United States Bankruptcy Court
                                                              Southern District of California
In re:                                                                                                                 Case No. 15-02281-LT
Sullivan International Group, Inc.                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0974-3                                                  User: Admin.                                                                Page 1 of 6
Date Rcvd: Sep 03, 2021                                               Form ID: pdfO9                                                            Total Noticed: 42
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 05, 2021:
Recip ID                   Recipient Name and Address
db                     +   Sullivan International Group, Inc., 2750 Womble Road, Suite 100, San Diego, CA 92106-6114
aty                    +   Stephanie Lemos, Gordon & Rees LLP, 101 W Broadway, Suite 2000, San Diego, CA 92101-8221
ent                    +   3C Advisors & Associates, Inc., Polek Law, 3033 Fifth Avenue, Suite 225, San Diego, CA 92103-5828
cr                     +   Action Target, Inc., 1215 Fourth Avenue, Suite 1235, Seattle, Wa 98161, UNITED STATES 98161-1026
intp                   +   Aetna, Inc., c/o Payam Khodadadi, Esq., McGuireWoods LLP, 1800 Century Park East, 8th Floor, Los Angeles, CA 90067-1501
acc                    +   Baker Tilly US, LLP, San Diego, 3655 Nobel Drive, Suite 300, San Diego, CA 92122-1050
cl                     +   Ballard Spahr LLP, 655 West Broadway, Suite 1600, San Diego, CA 92101-8494
cr                     +   Beelman Logistics, LLC, 30 North LaSalle, Suite 2900, Chicago, IL 60602-2511
cr                     +   Bridge Bank, N.A., c/o Jeffrey D. Cawdrey, Gordon & Rees LLP, 101 West Broadway, Suite 2000, San Diego, CA 92101-8221
cr                     +   Coral Capital Solutions, LLC, c/o R. Gibson Pagter, Jr., PAGTER AND PERRY ISAACSON, 525 N. Cabrillo Park Drive Ste 104, Santa
                           Ana, CA 92701-5017
cr                     +   Dolphin Island, Inc., DBA Island Staffing, 1895 Avenida Del Oro #5947, Oceanside, Ca 92052-0279
op                         Donlin, Recano & Company, Inc., 224th Street, Del Mar, CA 92014
cr                   ++    ENERGY SOLUTIONS, 299 SOUTH MAIN STREET SUITE 1700, SALT LAKE CITY UT 84111-2279 address filed with court:,
                           Energy Solutions, 299 South Main Street, Suite 1700, Salt Lake City, UT 84111
cr                     +   Flexible Liner Underground Technologies, LLC, c/o Martin A. Eliopulos, Esq., Higgs Fletcher & Mack LLP, 401 West A Street, Suite
                           2600, San Diego, CA 92101-7913
cr                     +   Gabriel L. Samrock, 5169 Catoctin Drive, San Diego, CA 92115-1518
cr                     +   Hayvan Solutions, Inc., 2358 University Ave., #49, San Diego, CA 92104-2720
cr                     +   HelperBroom, LLC, 130 North Main Street, Edwardsville, IL 62025-1902
cr                     +   James C. McDearmon, 8627 E. Vis De Los Libros, Scottsdale, AZ 85258-3509
cr                     +   Joe D. Campbell, 612 Avenida Celaya, Santa Fe, NM 87506-3439
cr                     +   Kevin L. Hayford, 2358 University Ave., #49, San Diego, CA 92104-2720
cr                     +   King & Ballow, King & Ballow Law Offices, 1999 Avenue of the Stars, Suite 1100, Century City, CA 90067-4618
cr                     +   Leidos, Inc., c/o Law Office of Christine E. Baur, 4653 Carmel Mountain Road, Suite 308 #332, San Diego, CA 92130-6650
cr                     +   Liberty Mutual Insurance Company, c/o Edward Rubacha, Jennings, Haug & Cunningham, LLP, 2800 N. Central Ave., Ste. 1800, Phoenix,
                           AZ 85004-1049
pty                    +   Linda Estrin, 9510 Coyle Road, Apt. 403, Owing Mills, MD 21117-7555
pty                        Mona L. Burton, Holland & Hart LLP
cr                     +   Northwest Administrators, Inc., c/o Russell J. Reid & Thomas A. Leahy, 100 West Harrison Street, North Tower, Suite 300, Seattle, WA
                           98119-4116
cr                     +   Park Construction Company, 1481 81st Avenue, NE, Minneapolis, MN 55432-1795
pty                    +   Reid, McCarthy, Ballew, & Leahy, LLP, 100 West Harrison Street, North Tower, Suite 300, Seattle, WA 98119-4116
cr                     +   Rik Lantz, P.G., 3737 N Paulina, Chicago, IL 60613-3625
cr                     +   Sarah Campbell, PO Box 160001, Big Sky, MT 59716-0001
cr                     +   Select Transport, Inc., c/o Law Office of Christine E. Baur, 4653 Carmel Mountain Road, Suite 308 #332, San Diego, CA 92130-6650
cr                     +   Steven Edward Sullivan, 2358 University Ave., #49, San Diego, CA 92104-2720
cr                     +   Summit Drilling Company, Inc., 81A Chimney Rock Road, Bridgewater, NJ 08807-3179
cr                     +   TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, INDUSTRIAL AN, c/o Reich, Adell & Cvitan, 3550 Wilshire Blvd., Suite 2000,
                           Los Angeles, CA 90010-2421
cr                     +   Tetra Tech, Atten: William M. Rathbone, Gordon & Rees LLP, 101 West Broadway, Suite 2000, San Diego, CA 92101-8221
intp                   +   The United States, The U.S. Attorney's Office, 880 Front St., Rm. 6293, San Diego, CA 92101-8807
cr                     +   Timothy Elmer Davis, 1874 Tulip Street, San Diego, CA 92105-5150
cr                     +   Timothy Maley, 2839 NW 56th St., #108, Seattle, WA 98107-4279
        Case 15-02281-LT7                    Filed 09/03/21              Entered 09/05/21 21:09:34                       Doc 1331            Pg. 4 of 8

District/off: 0974-3                                                  User: Admin.                                                               Page 2 of 6
Date Rcvd: Sep 03, 2021                                               Form ID: pdfO9                                                           Total Noticed: 42
TOTAL: 38

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustp.region15@usdoj.gov
                                                                                        Sep 03 2021 22:43:00      United States Trustee, Office of the U.S. Trustee,
                                                                                                                  880 Front Street, Suite 3230, San Diego, CA
                                                                                                                  92101-8897
cr                        Email/Text: mspurrier@nationalfunding.com
                                                                                        Sep 03 2021 22:43:00      Quick Bridge Funding LLC, 410 Exchange, Suite
                                                                                                                  150, Irvine, CA 92602
acc                    + Email/Text: schiang@squarmilner.com
                                                                                        Sep 03 2021 22:43:00      Squar Milner LLP, San Diego, 3655 Nobel Drive,
                                                                                                                  Suite 300, San Diego, CA 92122, UNITED
                                                                                                                  STATES 92122-1050
cl                     + Email/Text: rudolph@sullivanhill.com
                                                                                        Sep 03 2021 22:43:00      Sullivan Hill Lewin Rez & Engel APLC, 550 West
                                                                                                                  C Street Suite 1500, San Diego, CA 92101-3570

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             AFCO Acceptance Corporation
cr                             Anne Catherine Lawrence
cr                             Heather Levesque
cr                             Lawson Environmental Service L.L.C.
intp                           Ross Epstein
cr                             Sarah Campbell
pty                            Tessa McCrae
cr               ##+           Analytical Services, Analytical Services, 402 N. West Street, Culpeper, VA 22701-2634
cr               ##+           DACA VI LLC, 1565 Hotel Circle S, #310, San Diego, CA 92108-3419
cr               ##+           Deborah Finney, 16505 La Cantera Pkwy #1922, San Antonio, TX 78256-2413
cr               ##+           Patrick Bradley, 512 N. 5th Ave., Ann Arbor, MI 48104-1110
cr               ##+           Robert Thompson, 635 W. Grape Street, Unit 1606, Chicago, IL 60613-4032

TOTAL: 7 Undeliverable, 0 Duplicate, 5 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 05, 2021                                           Signature:            /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 3, 2021 at the address(es) listed
below:
Name                               Email Address
Ajay Gupta
                                   on behalf of Defendant Raising the Standard Consulting Inc. ajay@guptalc.com, guptaar87864@notify.bestcase.com
       Case 15-02281-LT7           Filed 09/03/21             Entered 09/05/21 21:09:34                      Doc 1331           Pg. 5 of 8

District/off: 0974-3                                        User: Admin.                                                             Page 3 of 6
Date Rcvd: Sep 03, 2021                                     Form ID: pdfO9                                                         Total Noticed: 42
Ajay Gupta
                          on behalf of Defendant Prometheus Construction ajay@guptalc.com guptaar87864@notify.bestcase.com

Alan Vanderhoff
                          on behalf of Creditor Denovo Constructors Inc. alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net

Andrew Chisholm
                          achisholm@mpba.com

Beth A. Clukey
                          on behalf of Interested Party The United States beth.clukey@usdoj.gov efile.dkt.civ@usdoj.gov

Beth A. Clukey
                          on behalf of Creditor Beth A. Clukey beth.clukey@usdoj.gov efile.dkt.civ@usdoj.gov

Beth A. Clukey
                          on behalf of Interested Party United States beth.clukey@usdoj.gov efile.dkt.civ@usdoj.gov

Beth A. Clukey
                          on behalf of United States Department of Justice United States beth.clukey@usdoj.gov efile.dkt.civ@usdoj.gov

Chad Schexnayder
                          on behalf of Creditor Liberty Mutual Insurance Company CLS@jhc-law.com sh@jhc-law.com

Christine E. Baur
                          on behalf of Defendant Environmental Quality Management Inc. christine@baurbklaw.com, admin@baurbklaw.com

Christine E. Baur
                          on behalf of Creditor Select Transport Inc. christine@baurbklaw.com, admin@baurbklaw.com

Christine E. Baur
                          on behalf of Defendant Leidos Inc. christine@baurbklaw.com, admin@baurbklaw.com

Christine E. Baur
                          on behalf of Creditor Leidos Inc. christine@baurbklaw.com, admin@baurbklaw.com

Christine E. Baur
                          on behalf of 3rd Party Plaintiff Environmental Quality Management Inc. christine@baurbklaw.com, admin@baurbklaw.com

Christopher Barclay
                          admin@crb7trustee.com qcrbarclay2@ecf.axosfs.com,mlcunanan@crb7trustee.com

Christopher Barclay
                          on behalf of Trustee Christopher Barclay admin@crb7trustee.com qcrbarclay2@ecf.axosfs.com,mlcunanan@crb7trustee.com

Christopher Celentino
                          on behalf of Claimant Ballard Spahr LLP chris.celentino@dinsmore.com
                          caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM

Christopher Celentino
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors chris.celentino@dinsmore.com
                          caron.burke@dinsmore.com;SDCMLFiles@DINSMORE.COM

Christopher Green
                          on behalf of Creditor Weston Solutions Inc. cgreen@ptwww.com, chrisgreenucla@gmail.com

David Marshall
                          on behalf of Creditor Tetra Tech mto@debtsd.com;vh@debtsd.com

Edward Rubacha
                          on behalf of Creditor Liberty Mutual Insurance Company er@jhc.law am@jhc-law.com;cls@jhc-law.com;docket@jhc-law.com

Frank J. Polek
                          on behalf of Defendant 3C Advisors & Associates Inc. frank@poleklaw.com

Frank J. Polek
                          on behalf of Defendant STEPHEN C JONES frank@poleklaw.com

Frank J. Polek
                          on behalf of Entity 3C Advisors & Associates Inc. frank@poleklaw.com

Gary Owen Caris
                          on behalf of Creditor High Desert Support Services LLC gcaris@btlaw.com

Gary Owen Caris
                          on behalf of Creditor High Desert Services LLC gcaris@btlaw.com

Gerald P. Kennedy
                          on behalf of Creditor Neal L. Clements gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of 3rd Party Plaintiff Neal Clements gerald.kennedy@procopio.com
        Case 15-02281-LT7          Filed 09/03/21             Entered 09/05/21 21:09:34                        Doc 1331          Pg. 6 of 8

District/off: 0974-3                                        User: Admin.                                                             Page 4 of 6
Date Rcvd: Sep 03, 2021                                     Form ID: pdfO9                                                         Total Noticed: 42
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of 3rd Party Plaintiff John Kirschbaum gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Other Prof. William E. Ulmer gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Defendant Neal Clements gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Other Prof. Southern California Soil & Testing Inc. gerald.kennedy@procopio.com,
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Other Prof. John Kirschbaum gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Creditor William E. Ulmer gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Creditor Neal W. Clements gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Defendant Summit Drilling Company Inc. gerald.kennedy@procopio.com,
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Other Prof. Neal Clements gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Defendant John Kirschbaum gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

Gerald P. Kennedy
                          on behalf of Defendant Challenger Construction Corporation gerald.kennedy@procopio.com
                          kristina.terlaga@procopio.com;calendaring@procopio.com

James P. Hill
                          on behalf of Debtor Sullivan International Group Inc. Hill@sullivanhill.com,
                          hawkins@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;hill@ecf.inforuptcy.com;cashman-kramer@su
                          llivanhill.com

James P. Hill
                          Hill@sullivanhill.com

Jeffrey Broker
                          on behalf of 3rd Party Plaintiff Fortress National Group LLC jbroker@brokerlaw.biz

Jeffrey Broker
                          on behalf of Cross-Claimant Fortress National Group LLC jbroker@brokerlaw.biz

Jeffrey Broker
                          on behalf of Defendant Fortress National Group LLC jbroker@brokerlaw.biz

Jeffrey D. Cawdrey
                          on behalf of Creditor Bridge Bank N.A. jcawdrey@gordonrees.com, sdurazo@grsm.com

Jesse S. Finlayson
                          on behalf of Plaintiffs Christopher R. Barclay Chapter 7 Trustee jfinlayson@ftrlfirm.com, hkader@ftrlfirm.com

Jesse S. Finlayson
                          on behalf of Plaintiffs Christopher Barclay jfinlayson@ftrlfirm.com hkader@ftrlfirm.com

Jesse S. Finlayson
                          on behalf of Plaintiffs Christopher R. Barclay jfinlayson@ftrlfirm.com hkader@ftrlfirm.com

Jesse S. Finlayson
                          on behalf of Trustee Christopher Barclay jfinlayson@ftrlfirm.com hkader@ftrlfirm.com

John W. Cutchin
                          on behalf of Defendant Craig W. Melson jcutchin@san.rr.com

John W. Cutchin
                          on behalf of Defendant Analytical Services Incorporated jcutchin@san.rr.com
        Case 15-02281-LT7           Filed 09/03/21              Entered 09/05/21 21:09:34                     Doc 1331           Pg. 7 of 8

District/off: 0974-3                                         User: Admin.                                                            Page 5 of 6
Date Rcvd: Sep 03, 2021                                      Form ID: pdfO9                                                        Total Noticed: 42
Joseph R. Dunn
                           on behalf of Interested Party Nobis Engineering Inc. jrdunn@mintz.com,
                           tlmayo@mintz.com;aobrient@mintz.com;docketing@mintz.com

Kelly Ann Mai Khanh Tran
                           on behalf of Creditor Federal National Payables Inc. dba Federal National Commercial Credit kelly@smalllawcorp.com,
                           katelin@smalllawcorp.com

Kit J. Gardner
                           on behalf of Creditor Envirosmart Inc. kgardner@gardnerlegal.com

Kurt Rifbjerg
                           on behalf of Creditor McMillin Companies LLC, a Delaware limited liability company , Rebecca.fortune@kts-law.com

Laurie Cayton
                           on behalf of United States Trustee United States Trustee laurie.cayton@usdoj.gov

Lawrence J Hilton
                           on behalf of Interested Party VERIZON BUSINESS NETWORK SERVICES INC. lhilton@onellp.com,
                           lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger@onellp.com

Martin A. Eliopulos
                           on behalf of Defendant FLEXIBLE LINER UNDERGROUND TECHNOLOGIES LLC elio@higgslaw.com,
                           begaym@higgslaw.com

Martin A. Eliopulos
                           on behalf of Creditor Flexible Liner Underground Technologies LLC elio@higgslaw.com, begaym@higgslaw.com

Mary Testerman Duvoisin
                           on behalf of United States Trustee United States Trustee USTP.region15@usdoj.gov;tiffany.l.carroll@usdoj.gov

Megan Adeyemo
                           on behalf of Creditor Bridge Bank N.A. madeyemo@gordonrees.com, asoto@grsm.com

Michael D. Breslauer
                           on behalf of Creditor Steven Sullivan mbreslauer@swsslaw.com wyones@swsslaw.com

Michael T. O'Halloran
                           on behalf of 3rd Party Defendant Tetra Tech Inc. mto@debtsd.com, vh@debtsd.com

Michael T. O'Halloran
                           on behalf of Creditor Tetra Tech mto@debtsd.com vh@debtsd.com

Michael T. O'Halloran
                           on behalf of 3rd Party Defendant Tetra tech em inc. mto@debtsd.com, vh@debtsd.com

Natalia Bautista
                           on behalf of Creditor TEAMSTERS CHAUFFEURS, WAREHOUSEMEN, INDUSTRIAL AND ALLIED OWRKERS OF
                           AMERICA, LOCAL 166 nataliab@rac-law.com

Neal Salisian
                           on behalf of Defendant Quick Bridge Funding LLC neal.salisian@salisianlee.com

Pamela Joyce Smith
                           pamela.smith@crowe.com

Patricia Waldeck
                           on behalf of Creditor Northwest Administrators Inc. pswaldeck@cs.com, dgarretson@gslaw.org

Paul H. Duvall
                           on behalf of Creditor King & Ballow pduvall@kingballow.com sjohnson@kingballow.com

Paul J Leeds
                           on behalf of Creditor Bruce Quattrone leedsp@higgslaw.com begaym@higgslaw.com

Payam Khodadadi
                           on behalf of Interested Party Aetna Inc. pkhodadadi@mcguirewoods.com

R. Gibson Pagter, Jr.
                           on behalf of Creditor Coral Capital Solutions LLC gibson@ppilawyers.com, ecf@ppilawyers.com

Sean Simpson
                           on behalf of Defendant Certain Underwriters At Lloyd's London Sean.Simpson@clydeco.us conchita.nickles@clydeco.us

Thomas Fawkes
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors thomas.fawkes@tuckerellis.com
                           brittany.falkner@tuckerellis.com;Docket-CHI@tuckerellis.com

Thomas Fawkes
                           on behalf of Attorney Goldstein & McClintock LLLP thomas.fawkes@tuckerellis.com
                           brittany.falkner@tuckerellis.com;Docket-CHI@tuckerellis.com

Thomas B. Gorrill
       Case 15-02281-LT7           Filed 09/03/21         Entered 09/05/21 21:09:34                 Doc 1331         Pg. 8 of 8

District/off: 0974-3                                    User: Admin.                                                     Page 6 of 6
Date Rcvd: Sep 03, 2021                                 Form ID: pdfO9                                                 Total Noticed: 42
                          on behalf of Defendant STANTEC CONSULTING SERVICES INC. fka MWH GLOBAL, INC. tom@gorillalaw.com,
                          r53431@notify.bestcase.com

Thomas E. McCurnin
                          on behalf of Defendant Quick Bridge Funding LLC tmccurnin@bkolaw.com, kescano@bkolaw.com,achavez@bkolaw.com

Thomas E. McCurnin
                          on behalf of Creditor Quick Bridge Funding LLC tmccurnin@bkolaw.com kescano@bkolaw.com,achavez@bkolaw.com

United States Trustee
                          ustp.region15@usdoj.gov


TOTAL: 80
